             Case 19-20376-AJC   Doc 20     Filed 09/04/19      Page 1 of 1




                                          Certificate Number: 12433-FLS-DE-033343372
                                          Bankruptcy Case Number: 19-20376


                                                         12433-FLS-DE-033343372




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on September 3, 2019, at 8:08 o'clock PM EDT, Angel Antonio
Cainzo completed a course on personal financial management given by internet
by Solid Start Financial Education Services, LLC, a provider approved pursuant
to 11 U.S.C. 111 to provide an instructional course concerning personal financial
management in the Southern District of Florida.




Date:   September 3, 2019                 By:      /s/Lance Brechbill


                                          Name: Lance Brechbill


                                          Title:   Teacher
